Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  December 16, 2014                                                                   Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149494(57)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  MAKENZIE GREER, a Minor, KENNETH                                                 Bridget M. McCormack
  GREER, Individually and as Conservator, and                                            David F. Viviano,
                                                                                                       Justices
  ELIZABETH GREER,
             Plaintiffs-Appellees/
             Cross-Appellants,
                                                             SC: 149494
  v                                                          COA: 312655
                                                             Kent CC: 10-009033-NH
  ADVANTAGE HEALTH and ANITA R.
  AVERY, M.D.,
            Defendants-Appellants/
            Cross-Appellees,
  and

  TRINITY HEALTH MICHIGAN, d/b/a
  ST. MARY’S HOSPITAL and KRISTINA
  MIXER, M.D.,
             Defendants.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan State Medical Society to
  participate as amicus curiae pursuant to MCR 7.306(D)(1) is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 16, 2014